UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6653


FRANKIE L. MCCOY, SR.,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; THOMAS LEHMAN; DR. YONAS
SISAY; BARBARA STEEL; MARY ROCKEFELLER; CHERYL FOOTS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cv-03667-GLR)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frankie L. McCoy, Sr., appeals the district court’s order denying relief on his civil

action asserting claims under the Rehabilitation Act of 1973, as amended, 29 U.S.C.A.

§§ 701 to 796l (West 2008 & Supp. 2018); the Americans with Disabilities Act, 42

U.S.C. §§ 12101 to 12213 (2012); and 42 U.S.C. § 1983 (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. McCoy v. Wexford Health Sources, Inc., No. 1:16-cv-03667-GLR (D. Md.

filed Apr. 25 & entered Apr. 26, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2